ACCEPTED
                                                                                                       03-15-00186-CV
                                                                                                              4722550
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  4/1/2015 10:11:33 AM
                                                                                                      JEFFREY D. KYLE
                                                                                                                CLERK
                               MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                                            A GENERAL PARTNERSHIP
                                         ───────────────────────────────
JAMES F. MARTENS*                        301 CONGRESS AVENUE, SUITE 1950           AMANDA
                                                                                  FILED   ING. TAYLOR
KELLI H. TODD
                                               AUSTIN, TEXAS 78701         3rd COURT   OFV.
                                                                                  DANIELLE  APPEALS
                                                                                              AHLRICH
LACY L. LEONARD
─────────────────                                 (512) 542-9898               AUSTIN,  TEXAS
                                                                                     ALLEGRA   D. HILL
                                                                                      ─────────────────
Attorneys at Law                                FAX (512) 542-9899         4/1/2015 10:11:33
                                                                                      AttorneysAM
                                                                                                at Law
─────────────────                                                                     ─────────────────
*Board Certified in Tax Law                   www.textaxlaw.com              JEFFREY D. KYLE
Texas Board of Legal Specialization                                                Clerk

                                               April 1, 2015

Via E-Filing
Jeffrey D. Kyle, Clerk
Third Court of Appeals
209 West 14th Street, Suite 101
Austin, Texas 78701

              Re:              03-15-00186-CV, Glenn Hegar, Comptroller of Public Accounts
                               of the State of Texas; and Ken Paxton, Attorney General of the
                               State of Texas v. Statewide Materials Transport, Ltd.; In the
                               Court of Appeals, Third Judicial District of Texas

                DESIGNATION OF LEAD COUNSEL FOR APPELLEES

Mr. Kyle,

      In accordance with Texas Rule of Appellate Procedure 6.1(c), I am writing
to notify this Court and counsel that I am lead counsel for Appellees, Statewide
Materials Transport, Ltd.

       Mr. James (“Jimmy”) F. Martens and Ms. Danielle V. Ahlrich will remain as
additional trial and appellate counsel for Appellees.

       Please direct all Court notices to my attention and include my partners, Mr.
Martens and Ms. Ahlrich on the service of any other document or correspondence
in this appeal, as follows:
            Amanda G. Taylor
            ataylor@textaxlaw.com
            State Bar No. 24045921
            James F. Martens
            jmartens@textaxlaw.com
            State Bar No. 13050720
            Danielle V. Ahlrich
            dahlrich@textaxlaw.com
            State Bar No. 24059215
            MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
            301 Congress Ave., Suite 1950
            Austin, Texas 78701
            (512) 542-9898 (phone)


                                     Sincerely,

                                     /s/ Amanda Taylor
                                     Amanda Garrett Taylor



cc:   Via E-mail/E-service to:
      Charles K. Eldred
      Charles.Eldred@texasattorneygeneral.gov
      Assistant Attorney General, Financial and Tax Litigation Division
      Counsel for Appellants